IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-30844
                           Summary Calendar



PEARL COLLINS,

                                           Plaintiff-Appellant,

versus

KENNETH S. APFEL,
Commissioner of Social Security,

                                           Defendant-Appellee.

                         - - - - - - - - - -
            Appeal from the United States District Court
                for the Western District of Louisiana
                         USDC No. 97-CV-1073
                         - - - - - - - - - -

                          September 10, 1999

Before POLITZ, HIGGINBOTHAM, and WIENER, Circuit Judges.

PER CURIAM:*

     Pearl Collins appeals the district court’s affirmance of the

Social Security Commissioner’s decision denying disability

benefits and dismissing her complaint with prejudice.      She also

appeals the denial of her motion for new trial.

     Collins argues that she would have been found disabled under

the medical-vocational guidelines (grids) at age 55**, and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
          See 20 C.F.R. Pt. 404, Subpt. P, App. 2, § 201.00(d).
                             No. 98-30844
                                  -2-

because she turned 55 while the case was pending before the

Appeals Council, the Appeals Council should have put her into

payment status as of her 55th birthday on November 19, 1996.

Collins did not raise this argument before the Appeals Council.

Nor did she raise it in her initial complaint in the district

court, or in her motion for summary judgment, both of which were

filed after her 55th birthday.    She did, however, raise the

argument in her reply brief, filed in response to the brief in

support of the Commissioner’s decision.     After the district court

failed to address the argument in its opinion affirming the

decision of the Commissioner, Collins made it the basis of a

motion for new trial.   The trial court denied the motion without

considering whether it had been properly raised.    Because the

issue cannot be characterized as “an expansion of the general

rationale proffered in support of the appeal,” it has not been

administratively exhausted, and this court will not consider it.

See McQueen v. Apfel, 168 F.3d 152, 155 (5th Cir. 1999).     Collins

is free to file another claim for benefits and to assert her age

as a basis for disability.

     Collins contends that the ALJ should not have used the

medical-vocational guidelines, 20 C.F.R. Pt. 404, Subpt. P,

App. 2 (“grids”) in finding her not disabled, and determining

that there is work in the national economy that Collins can

perform despite her disability.    Collins contends that her mental

impairment is a significant, nonexertional impairment that

precludes the application of the grids.
                           No. 98-30844
                                -3-

     The ALJ took into account Collins’ testimony regarding pain,

blackouts, and her mental status and treatment and found that

they did not affect her residual functional capacity.   Since the

Commissioner found that Collins’ impairments were all exertional,

and that she had no significant nonexertional limitations which

narrowed the range of work she could perform, use of the grids

was appropriate.   See Fraga v. Bowen, 810 F.2d 1296, 1304 (5th

Cir. 1987).

     Collins argues that the Appeals Council failed to accord

adequate weight to the opinion of her treating physician, Dr.

Ryder, who conducted her mental residual functional capacity

assessment.   Dr. Ryder’s report was not before the ALJ, but was

presented to the Appeals Council as additional evidence.   In

addition, there is no evidence in the record that Dr. Ryder was

one of Collins’ treating physicians.   His contact with her was

through the Volunteers of America program.

     The ALJ considered Collins’ history of depression dating

back to 1990, and her complaints of “nerves.”   The ALJ concluded,

however, that there was “no evidence of any thought disorder

which would impair her ability to function in the work place.”

The subsequent medical evidence is not to the contrary, as Dr.

Ryder’s evaluation does not contain a finding that Collins is

incapable of some type of work.   In fact, Dr. Ryder noted “no

current evidence” of anxiety attacks that would inhibit

appropriate social interaction.   He also found Collins to be

“moderately functional,” with “the desire to work and improve.”

Thus, even considering Dr. Ryder’s report, the ALJ’s decision was
                           No. 98-30844
                                -4-

supported by substantial evidence.   Collins’ argument lacks

merit.

     The Commissioner’s decision to deny benefits on the basis

that Collins was not disabled is supported by substantial

evidence.   The district court did not err in affirming that

decision.   Nor did the district court err in denying Collins’

motion for new trial based on her age.

     AFFIRMED.